Citation Nr: 0630455	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had confirmed active service from January 1971 
and April 1972.  He also had a year and 5 months of other 
prior service.  The veteran died in March 2001.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  Prior to certification to the Board, the appellant's 
claim was transferred to the Los Angeles, California RO as 
the appellant had requested a travel board hearing and 
currently lived in the Los Angeles RO's jurisdiction.  The 
appellant did not appear for her hearing before the Board.  
Thus, no further action in this regard is warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam from 
September 1971 through April 1972.

3.  The competent medical evidence of record attributes the 
veteran's gastroesophageal cancer to in-service exposure to 
herbicide agents, including Agent Orange; the veteran's 
gastroesophageal cancer is attributable to service.

4.  Gastroesophageal cancer was the principal cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  Gastroesophageal cancer was due to exposure to herbicidal 
agents during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  A service-connected disability, gastroesophageal cancer, 
was the immediate or underlying cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this appeal 
given the favorable nature of the Board's decision.  

The veteran died in March 2001.  The death certificate 
indicates that the veteran died of hepatic failure, secondary 
to neoplasm of the liver, which was due to carcinoma of the 
gastroesophageal junction.  The appellant alleged that 
veteran's cancer was caused by exposure to herbicide agents, 
including Agent Orange, during the veteran's service in 
Vietnam.  Statements and articles submitted by the appellant 
contend that exposure to Agent Orange could directly lead to 
gastroesophageal cancer.  In the alternative, the appellant 
submitted statements and articles that argue that exposure to 
herbicide agents led to gastroesophageal reflux disease 
(GERD) and that untreated GERD led to the veteran incurring 
gastroesophageal cancer.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the time period beginning January 9, 1962 and ending 
on May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Gastroesophageal 
cancer is not among the diseases listed.  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to the herbicide agent Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  Therefore, although not 
granted the presumption that exposure to herbicidal agents 
cause gastroesophageal cancer, the appellant's claim for 
service connection for the cause of the veteran's death will 
be granted if there is adequate evidence of record indicating 
that exposure to an herbicide agent led to the veteran's 
contraction of gastroesophageal cancer on a non-presumptive 
basis.

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death.  See 38 C.F.R. § 3.312(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The DD Form 214 indicates that the veteran served in the 
Republic of Vietnam from September 1971 through April 1972.  
Therefore, he is presumed to have had exposure to an 
herbicide agent during his service in Vietnam, but it is not 
presumed that this exposure caused gastroesophageal cancer.

The appellant asserted that the veteran had a history of 
heartburn.  As noted, the appellant submitted articles to 
support her contention that the veteran's exposure to an 
herbicide agent while in Vietnam either directly caused the 
veteran's cancer or that it caused the veteran to incur GERD, 
and that GERD lead to the veteran's cancer.

In the last months of his life, the veteran was treated for 
his cancer at Salinas Valley Memorial Hospital.  A doctor who 
treated and evaluated the veteran's cancer during this time 
submitted a May 2002 letter.  The private physician noted 
that in early February 2001 the veteran underwent several 
procedures that confirmed the etiology of the veteran's 
multiple hepatic filling defects as being adenocarcinoma of 
the distal esophagus.  The private physician noted the 
veteran's exposure to Agent Orange.  The private physician 
opined that the veteran's exposure to Agent Orange initiated 
and had a direct effect upon the veteran's development of 
cancer and the veteran's subsequent death.  The Board notes 
that the curriculum vitae of this private physician, 
detailing his specialization in gastroenterology, is in the 
record.  

The private physician related in his opinion that the veteran 
did not have any previous symptoms of chronic heartburn and 
reflux esophagitis, which he noted was the other main 
predisposing cause to adenocarcinoma of the distal esophagus.  
The record also contains a July 2002 letter from another 
doctor who treated the veteran for cancer and indicated that 
the veteran's in-service Agent Orange exposure may have been 
a significant factor in the veteran's cancer development.  
The doctor noted that the veteran gave no prior history of 
chronic gastrointestinal problems.  The appellant contended, 
however, that the veteran did have GERD, and argued that this 
could have also led to the veteran's cancer.  

The Board is cognizant of the inconsistent medical histories 
and appellate assertions of record.  The Board finds, 
however, that there is no objective evidence that the veteran 
had GERD and the veteran indicated to two physicians that he 
did not have significant gastrointestinal problems.  The 
Board concludes, therefore, that such doubt is minor and does 
not diminish the high probative value of the private 
physician's May 2002 opinion.

The Board concludes that the veteran's exposure herbicide 
agents, including Agent Orange, while in Vietnam led to the 
veteran's gastroesophageal cancer.  In finding that the 
veteran's gastroesophageal cancer is service connected, the 
Board relies on the veteran's presumed exposure to herbicide 
agents while serving in Vietnam and the private physician's 
May 2002 letter that opined that such exposure led to the 
veteran's incurrence of the gastroesophageal cancer.  The 
Board further finds that the veteran's gastroesophageal 
cancer was the principal cause of the veteran's death as it 
is listed as the underlying cause of the veteran's death on 
his death certificate and is noted as the cause of the 
veteran's death in the private physician's May 2002 opinion 
letter.  Thus, when resolving all reasonable doubt in favor 
of the appellant, the Board concludes that the veteran's 
gastroesophageal cancer was incurred as a consequence of 
service and that this service-connected disability was the 
principal cause of the veteran's death.  Therefore, service 
connection for the cause of the veteran's death is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


